UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22212 CALVERT SAGE FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2011 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Company, Inc. Calvert Investment Management, Inc. Investment advisor to the Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Inc. Principal underwriter and distributor for the Calvert Funds Calvert Administrative Services Company Calvert Investment Administrative Services, Inc. Administrative services provider for the Calvert Funds Calvert Shareholder Services, Inc. Calvert Investment Services, Inc. Shareholder servicing provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OF CONTENTS 4 Presidents Letter 7 SRI Update 9 Portfolio Management Discussion 14 Shareholder Expense Example 16 Statement of Net Assets 20 Statement of Operations 21 Statements of Changes in Net Assets 23 Notes to Financial Statements 29 Financial Highlights 33 Explanation of Financial Tables 35 Proxy Voting and Availability of Quarterly Portfolio Holdings 35 Basis for Boards Approval of Investment Advisory Contract Dear Shareholders: The financial markets ended the six-month reporting period on a high note. The Federal Reserves announcement in the fall of 2010 of a second round of quantitative easing (QE2) initially buoyed the markets, which were further bolstered by the extension in December of the Bush-era tax cuts for all income levels. The resulting increase in U.S. consumer spending and confidence helped drive a year-end rally. This calm lasted until new storms arrived in the beginning of 2011. Civil and political unrest in the Middle East and North Africa sent the price of energy soaring and heightened energy security concerns in many countries around the world. In March, the tragic earthquake and tsunami struck Japan. Our sympathies go out to the people of Japan who lost loved ones in this disaster. The earthquakeand its impact on the countrys nuclear reactorsroiled global financial markets. The cumulative effect of these events sparked a stock market sell-off before equities rebounded strongly in the final two weeks of the reporting period. Markets Continue to Pick Up Steam The stock market generally continued its upward momentum throughout the six-month periodwith help from a strong fourth-quarter earnings season. Both U.S. growth- and value-oriented stocks reported significant gains across all capitalizations. In fact, the large-cap Russell 1000 Index and Standard & Poors 500 Index rose 18.13% and 17.31%, respectively, for the six-month period. Small- and mid-cap indices posted even higher returns as investors appetite for risk continued to strengthen. However, continued uncertainty about the sovereign debt situation in some European countries as well as a drag from emerging markets tempered returns abroad, with the MSCI EAFE Index of international stocks returning 10.33% for the six-month period. Also, corporate bonds edged down slightly for the period, with the Barclays Capital U.S. Credit Index returning -0.98%. Money market returns remained flat, reflecting the Feds efforts to keep its target interest rate low. Board Diversity and Company Competitiveness At Calvert, we believe that companies with high standards of corporate governance, including diverse boards, are better positioned to compete in the global marketplace and to potentially outperform their peers. As a result, we continue to use our role as sustainable and responsible investors to encourage companies to clearly define diversity as inclusive of gender, ethnic, and racial backgrounds and to publicly commit to increasing diversityon their boards and throughout their organizations. We celebrated the first anniversary of the publication of the Womens Empowerment Principles (WEP) and the 100th anniversary of International Womens Day in March with a two-day event sponsored by the United Nations Women and the United www.calvert.com CALVERT LARGE CAP VALUE FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 Nations Global Compact. The WEP were established through collaboration between the United Nations Women and the United Nations Global Compact in March 2010. Calvert continues to be an integral player in furthering the adoption of the WEP across the globe. In fact, more than 140 CEOs worldwide have signed a statement of support for the WEP, in part due to Calverts efforts. Also, our October 2010 diversity report Examining the Cracks in the Ceiling has been making news by being cited in more than 40 articles from outlets such as The Washington Post , Forbes , and The New York Times . While we are pleased to see such strong media interest in this topic, were even more pleased that the report has led to Calvert having conversations with more than a dozen companies about their diversity scores and actions they can take to improve their overall diversity performance. Opportunities and Challenges Ahead Overall, we are encouraged by the markets ability to move ahead despite the recent troubles in the Middle East and Japan, and we expect a slow, gradual economic recovery to continue throughout the remainder of the year. A low core inflation rate (which excludes food and energy prices) will likely facilitate economic growth, while continued debt reduction, lingering high unemployment, and a struggling housing market should limit gains. Energy prices will remain a challenge until we see more resolution of the issues in the Middle East and North Africa. Of course, more geopolitical crises, rising commodity prices, and inflation spikes could certainly dampen the markets. In short, we are optimistic and believe the markets, the global economy, and your Calvert funds can successfully navigate through any temporary setbacks that may lie ahead. Discuss Your Portfolio Allocations with Your Advisor Given the market shifts we have experienced, your overall portfolio asset allocation and investment strategy may no longer match your needs. Therefore, we recommend reviewing these with your financial advisor to ensure that your target mix of U.S. and international stocks, bonds, and cash is well-diversified and appropriate given your financial goals, time horizon, and risk tolerance. We encourage you to visit our website, www.calvert.com , for fund information and updates as well as market and economic commentary from Calvert professionals. www.calvert.com CALVERT LARGE CAP VALUE FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 As noted elsewhere in this report, the Calvert operating companies that provide services to the funds will change their names effective April 30, 2011. As part of the changes, Calvert Group, Ltd. will be known as Calvert Investments, Inc., and the funds advisor, Calvert Asset Management Company, Inc., will be known as Calvert Investment Management, Inc. As always, we appreciate your investing with Calvert. Barbara J. Krumsiek President and CEO Calvert Investments, Inc. April 2011 www.calvert.com CALVERT LARGE CAP VALUE FUND SEMI-ANNUAL REPORT (UNAUDITED) 6 SRI U pdate from the Calvert Sustainability Research Department Shareholder Advocacy For the 2011 proxy season, two shareholder resolutions were filedone with JPMorgan Chase regarding loan servicing and one with IBM on political contributions. Both resolutions are still pending shareholder votes. Revenue Transparency in the Extractives Industry Calvert has devoted extensive effort to helping to draft extractives revenue transparency legislation that will allow investors to better evaluate the reputational, regulatory, and taxation risks that arise for companies in the extractives industry as they intensify their efforts to find new sources of natural resources. In a March filing, Calvert urged the U.S. Securities and Exchange Commission (SEC) to insist on the highest possible disclosure requirements by oil, gas, and mining companies. At issue is how the SEC chooses to frame rules to guide implementation of the groundbreaking Dodd-Frank Wall Street Reform and Consumer Protection Act. That law contains provisions requiring oil, gas, and mining companies registered with the SEC to disclose payments that they make to foreign governments and the U.S. government for the purpose of commercial development of oil, natural gas, or minerals. In its filing, Calvert noted that disclosure requirements are the only means by which to achieve meaningful transparency since investors themselves do not have access to the data. It also noted that the depletion of conventional oil reserves and declining grades of mineral resources such as gold are forcing oil, gas, and mining companies to intensify their efforts to develop resources in countries with poor governance, weak rule of law, and high levels of corruption. Overall, Calvert is impressed with the proposed rules overall fidelity to the legislative intent of the Dodd-Frank law. The comment filing was meant to optimize the laws benefit to investors by ensuring the information it yields is consistent, comparable, and comprehensive. Green Homebuilding In October, Calvert released A Green Recovery for Americas Homebuilders? A Survey of Sustainable Practices by the Homebuilding Industry. This updated version of our 2008 report on Americas 10 largest publicly traded homebuilders shows they have started to improve their policies and practices related to the environment and resources, but much progress remains to be seen. www.calvert.com CALVERT LARGE CAP VALUE FUND SEMI-ANNUAL REPORT (UNAUDITED) 7 Out of 42 possible points, the average total sustainability score was just over six points, or 15%. All 10 homebuilders have made some effort to develop environmental policies or practices or offer environmental products. However, there is a big difference in the level of commitment to sustainability and the penetration of green homes in each companys product mix. Corporate & Board Diversity The newly released version of another Calvert report, Examining the Cracks in the Ceiling: A Survey of Corporate Diversity Practices of the S&P 100, revealed that women are still significantly underrepresented on corporate boards (18%) and in C-level executive positions (8.4%)despite comprising more than half the workforce. Another disappointment was learning that 37% of the companies disclose no demographic data on employeessuch as race, ethnicity and genderwhich is necessary to evaluate a companys progress. Only eight companies disclose full EEO-1 data, which is a full breakdown of the workforce by race and gender across employment categories. As an investor, Calvert believes companies that combine competitive financial performance with fair and equitable working environmentswhere diversity is not only tolerated but embracedare more likely to recognize gains in both the workplace and marketplace and be better positioned to generate long-term value for their shareholders. As of March 31, 2011, the following companies represented the following percentages of Fund net assets: JPMorgan Chase 2.35% and IBM 1.51%. All holdings are subject to change without notice. www.calvert.com CALVERT LARGE CAP VALUE FUND SEMI-ANNUAL REPORT (UNAUDITED) 8 PORTFOLIO MANAGEMENT DISCUSSION James R. McGlynn, Senior Vice President and Portfolio Manager of Calvert Investment Management, Inc. Performance For the six-month period ended March 31, 2011, Calvert Large Cap Value Fund A shares (at NAV) returned 15.15%, under-performing the 17.68% return of the Russell 1000 Value Index. The relative underper-formance was attributable to stock selection in the Information Technology and Energy Sectors. Investment Climate This period coincided closely with the beginning of the Federal Reserves (Fed) new policy of quantitative easing (QE II) to add liquidity and bolster the U.S. economy by purchasing up to $600 billion of Treasury securities. In the meantime, unemployment edged down from 9.6% to just under 9% and gross domestic product (GDP) grew about 3%. The domestic manufacturing sector continued to strengthen and many commodity prices rose as a result. *Investment performance/return at NAV does not reflect the deduction of the Funds maximum 4.75% front-end sales charge or any deferred sales charge. CALVERT LARGE CAP VALUE FUND M arch 31, 2011 I nvestMent P erforMance (total return at NAV*) 6 Months 12 Months ended ended 3/31/11 3/31/11 Class A 15.15 % 10.66 % Class C 14.53 % 9.44 % Class Y 15.28 % 10.94 % Russell 1000 Value Index 17.68 % 15.15 % Lipper Large-Cap Value Funds Average 17.09 % 12.97 % % of T otal E CONOMIC S ECTORS I nvestm ents Consumer Discretionary 7.0 % Consumer Staples 9.1 % Energy 14.3 % Financials 24.8 % Health Care 11.5 % Industrials 9.0 % Information Technology 10.1 % Materials 3.3 % Telecommunication Services 6.3 % Utilities 4.6 % Total % T
